This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is error in the said decree in that the injunction covers land that the complainant had not been in actual possession of for the statutory period, it is, therefore, considered *Page 251 
ordered and decreed that the said decree is reversed and the cause is remanded with directions to enter an appropriate injunction decree covering the lands of which the complainant had been in actual possession for the statutory period at the time the suit was instituted.
It is so ordered.
TERRELL, C. J., AND WHITFIELD, ELLIS, BROWN AND BUFORD, J. J., concur.